Citation Nr: 0501010	
Decision Date: 01/13/05    Archive Date: 01/19/05

DOCKET NO.  02-20 320A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.



ATTORNEY FOR THE BOARD

K. H. Berke, Associate Counsel




INTRODUCTION

The veteran served with the Philippine Guerillas from 
November 1942 to June 1945 and the Philippine Army from June 
1945 to February 1946.  He died in December 1998 and the 
appellant is his surviving spouse.  

This claim is before the Board of Veterans' Appeals (Board) 
on appeal from a March 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Manila, the 
Republic of the Philippines, which denied the above claim.  

In her correspondence, appellant repeatedly raises the issue 
of entitlement to death pension benefits. This is referred to 
the RO.  

Appellant was scheduled for a hearing before the Board in 
August 2003.  She failed to report to the hearing.  
Therefore, the Board will proceed with review of the issues 
on appeal.  See 38 C.F.R. § 20.702(d) (2004).  


FINDINGS OF FACT

1.  The veteran's death certificate establishes that the 
immediate cause of death was acute myocardial infarction, 
with an underlying cause of carcinoma of the urinary bladder 
with intestinal and lung metastases.  

2.  At the time of the veteran's death, service connection 
was in effect for scar, residual of gunshot wound, right 
foot, rated as 10 percent disabling from February 1955.  

3.  The medical evidence does not establish that the service-
connected scar, residual of gunshot wound, caused or 
contributed substantially or materially to the veteran's 
death.  

4.  Acute myocardiac infarction, carcinoma of the urinary 
bladder with intestinal and lung metastases were first shown 
many years after discharge from active duty.

5.  There is no competent medical evidence of a relationship 
between the cause of the veteran's death and any injury or 
disease during the veteran's service.


CONCLUSION OF LAW

No disability incurred in or aggravated by service caused or 
contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. §§ 1310, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.303 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual background

The veteran's discharge physical examination dated in January 
1946 does not show any medical complaints regarding carcinoma 
of the urinary bladder.  

The claims file contains a VA physical examination in October 
1955; statement of Dr. Roberto C. Alba, August 1972; VA 
outpatient records of April 1994 to October 1995; as well as 
records from Temple Community Hospital, January to March 1995 
and September 1998; Dr. Mohinder S. Sohal, October 1997 to 
August 1998; City of Hope National Medical Center, October 
1998; lab reports from Citrus Valley Medical Center, October 
1998; statements of Dr. Tranquilino B. Carmona, March 2002, 
and Dr. Edgardo B. Quisumbing, June 2002.  

The veteran's VA physical examination in October 1955 
addressed his service-connected residuals of gunshot wound of 
the right foot, and did not contain any findings regarding 
carcinoma of the urinary bladder.  

Dr. Alba's August 1972 statement that he treated the veteran 
did not contain a diagnosis for carcinoma of the urinary 
bladder.  

VA outpatient treatment records show inguinal hernia in May 
1994, benign prostatic hypertrophy with urinary obstructive 
symptoms in September 1994, and presence of microfoci of 
atypical adenomatous hyperplasia in prostatic tissue in 
October 1994, but no diagnosis of carcinoma of the urinary 
bladder.  

In January 1995, the veteran was treated for a kidney stone 
at Temple Community Hospital, and a large prostatic mass or 
diffuse enlargement of the prostate was noted.  Asymmetry in 
appearance of the bladder did not allow to exclude an 
intrinsic lesion along the left lateral bladder wall.  In 
March 1995, the veteran was diagnosed with benign prostatic 
hypertrophy, prostatism, and bilateral inguinal hernias, and 
underwent cystoscopy, transurethral resection of the prostate 
gland, and bilateral inguinal hernia repair.  Carcinoma of 
the urinary bladder was not diagnosed. 

In September 1998, the veteran was diagnosed with 
infiltrating high grade transitional cell carcinoma of the 
urinary bladder at Temple Community Hospital.  Cystoscopy and 
transurethral resection of the bladder tumor were performed.  
The record shows the veteran was diagnosed with hematuria and 
bladder outlet obstruction, but bladder tumor and 
uromalignancy were ruled out.  

In November 1999, appellant wrote that she is "fully aware 
that [the veteran] died of [cancer] and it is not service 
connected."  

Operative report dated in October 1998 from City of Hope 
National Medical Center shows the veteran was diagnosed with 
a "huge" bladder malignancy, which a biopsy showed to be 
poorly differentiated and infiltrating the detrusor 
musculature.  Metastatic work-up did not demonstrate overt 
malignancy outside of the bladder.  Surgery was performed.  
The report does not address the history of the malignancy.  

A March 2002 statement from Dr. Carmona stated the veteran 
was treated for carcinoma of the urinary bladder with 
intestinal and lung metastases at San Carlos Planter's & 
Laborer's Hospital in December 1998, where he died of acute 
myocardial infarction.  The statement does not address the 
etiology of the veteran's final illness or provide a medical 
link to his service.  

In July 2002, appellant stated the veteran had been 
complaining of chest pains since June 1945 and that he 
consulted a doctor several years later.  She also noted Dr. 
Oscar Quisumbing diagnosed him with angina.  The 
correspondence includes a statement from Dr. Edgardo B. 
Quisumbing dated in June 2002 that the veteran was once a 
patient of his father, Dr. Oscar Quisumbing but records were 
no longer available.  Also submitted is a death certificate 
for Oscar Quisumbing.  

II.  Legal analysis

A.  Duties to notify and assist

VA has a duty to notify claimants for VA benefits of 
information necessary to submit to complete and support a 
claim and to assist claimants in the development of evidence.  
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.326(b) (2004).  In this case, VA's duties 
have been fulfilled to the extent possible.  
 
Specifically, VA must inform the claimant about (1) the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) the information and evidence that 
VA will seek to provide; (3) the information and evidence he 
or she is expected to provide; and (4) request or tell the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  See 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  

VA satisfied the duty to notify by means of a letter to the 
appellant from the RO dated in October 2001.  The appellant 
was told of the requirements to successfully establish 
service connection for death benefits, advised of her and 
VA's respective duties, and asked to submit information 
and/or evidence pertaining to the claim to the RO.  The 
timing and content of this letter complied with the 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b).  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004).  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c), (d).  The 
veteran's medical records are on file as available, as set 
forth herein.  There is no indication of any additional 
relevant records that the RO has failed to obtain.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4).  A medical opinion is unnecessary in this 
case.  The evidentiary record does not show that the listed 
causes of the veteran's death are associated with an 
established event, injury, or disease in service; manifested 
during an applicable presumptive period; or otherwise 
associated with military service.  That the veteran is 
deceased, i.e., the current disability requirement has been 
met, see Carbino v. Gober, 10 Vet. App. 507, 509 (1997), does 
not by itself trigger the Secretary's obligation under 
§ 5103A(d) of providing a medical examination or obtaining a 
medical opinion.  Compare Wells v. Principi, 326 F.3d 1381 
(Fed. Cir. 2003), and Charles v. Principi, 16 Vet. App. 370 
(2002).  

Accordingly, having determined that the duty to notify and 
assist has been satisfied to the extent possible, the Board 
turns to an evaluation of the veteran's claim on the merits.  

B.  Cause of death

To prevail on the issue of entitlement to service connection 
for the cause of the veteran's death, the evidence must show 
that a disability incurred in or aggravated by service caused 
or contributed substantially or materially to cause the 
veteran's death.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. 
§ 3.312 (2004).  The service-connected disability will be 
considered as the primary cause of death when such 
disability, singly or jointly with some other condition, was 
the immediate or underlying cause of death or was 
etiologically related thereto.  38 C.F.R. § 3.312(b).  In 
determining whether a service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially; that it combined to cause death; 
that it aided or lent assistance to the production of death.  
It is not sufficient to show that it casually shared in 
producing death, but rather it must be shown that there was a 
causal connection.  38 C.F.R. § 3.312(c).

Service connection means that the facts, shown by the 
evidence, establish that a particular injury or disease 
resulting in disability was incurred in active military 
service or, if pre-existing such service, was aggravated 
during service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303(a) (2004).  Where a veteran served ninety 
days or more during a period of war and certain chronic 
diseases, including myocarditis, become manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  38 
U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Establishing service connection requires medical evidence of 
a current disability; medical evidence or, in certain 
circumstances, lay evidence of in-service occurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).

Here, the veteran's death certificate shows his cause of 
death was myocardial infarction due to carcinoma of the 
urinary bladder with intestinal and lung metastases.  In this 
case, there is no competent evidence of record contradicting 
that the veteran's death was caused by a heart attack due to 
his urinary bladder cancer.  See Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991) (holding that the Board must rely on 
independent medical evidence to support its findings and must 
not refute medical evidence in the record with its own 
unsubstantiated medical conclusions).  

The record shows the veteran suffered a gunshot wound to the 
right foot while in service in 1944.  Service connection for 
residuals of this wound was granted effective from the date 
of his original application in February 1955.  His disability 
was evaluated as 10 percent disabling and it remained 10 
percent disabling until the time of his death.  Appellant has 
not presented any competent medical evidence that this 
service-connected disability was in any way related to the 
veteran's death.  Nor is there any competent medical evidence 
that any other injury or illness that occurred in service 
caused or contributed to the veteran's death.  

Appellant stated in July 2002 that the veteran suffered from 
chest pains since 1945.  However, there is no evidence 
indicating the appellant possesses the requisite medical 
knowledge and education necessary to render a probative 
opinion on the cause of the veteran's death.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  And no medical 
professional has attributed the cause of the veteran's death 
as shown on his death certificate to service.  

None of the evidence associated with the claim shows that the 
veteran's service-connected residuals of a gun shot wound 
contributed to or caused his death.  Because there is no link 
shown between the veteran's service and his death, and no 
link shown between his service-connected disability and his 
death, service connection for the cause of the veteran's 
death must be denied.  38 U.S.C.A. §§ 1110, 1112, 1113, 1310 
(West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2004).

The Board finds that based on the evidence above, the 
preponderance of the evidence does not support a finding that 
the veteran's acute myocardiac infarction, carcinoma of the 
urinary bladder with intestinal and lung metastases were 
related to service.  Thus, the Board concludes that the 
preponderance of the evidence is against a finding of service 
connection for cause of the veteran's death.  In making this 
decision, the Board has considered the benefit-of-the-doubt-
doctrine, but it does not apply.  See Gilbert v. Derwinski, 1 
Vet. App. 49, 57-58 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.




ORDER

Entitlement to service connection for the cause of the 
veteran's death is denied.  



	                        
____________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


